FFLED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA DEL` 1 :`) 2013
BILLINGS DIVISION Clerk. U S Dtstrict Courr
Disin'ct Of Montana
Bih'ings
UNITED STATES OF AMERICA,
CR 06-34-BLG-SPW

Plaintiff,
vS. ORDER
HEATHER SCI-IUTZ,

Defendant.

 

 

Upon the Det`endant’s Motion for Early Termination of Supervision (Doc.
90), pursuant to 18 U.S.C. § 3583(€)(1) and Fed. R. Crim. P. 32.1(0)(2), and good
cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Heather Schutz’s supervision is terminated as of the date of this Order.

The Clerk shall notify the U.S. Probation Oft`lce of the making of this Order.

DATED this ¢Y_"é;§ OfDecember, 2013.
raw

SUSAN P. WATTERS
United States District Judge

 

